Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 1 of 28




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:19-cv-03038

  FRED NEKOUEE, individually,                          :
                                                       :
                   Plaintiff,                          :
                                                       :
  vs.                                                  :
                                                       :
  TURNPIKE LODGING, LLC, a Colorado                    :
  limited liability company,                           :
                                                       :
              Defendant.                               :
  _______________________________________/


                                             COMPLAINT
                                      (Injunctive Relief Demanded)


          PLAINTIFF, FRED NEKOUEE, individually, on his behalf and on behalf of all other

  mobility impaired individuals similarly situated (sometimes referred to as “Plaintiff”), hereby sues

  the Defendant, TURNPIKE LODGING, LLC, a Colorado limited liability company (sometimes

  referred to as “Defendant”), for injunctive relief, and attorney’s fees, litigation expenses, and costs

  pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

          1.       Plaintiff, Fred Nekouee, is an individual who resides in Lutz, Florida, in the County

  of Hillsborough.

          2.       Defendant’s property, the Hampton Inn has an address of 912 W. Dillon Road,

  Louisville, Colorado 80027, in Boulder County, Colorado (“Hampton Inn”).

          3.       Venue is proper in the District of Colorado because venue lies in the judicial district

  of the situs of the property. The Defendant’s property is located in and does business within this

  judicial district.

          4.       Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 2 of 28




  original jurisdiction over actions which arise from the Defendant’s violations of Title III of the

  Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

         5.      Plaintiff Fred Nekouee is a Florida resident, is sui juris, and qualifies as an

  individual with disabilities as defined by the ADA. Fred Nekouee has progressive multiple

  sclerosis, weak limbs, and he requires the use of a wheelchair for mobility.

         6.      Mr. Nekouee travels to the Longmont area every three to six months to accompany

  his brother at heavy equipment auctions and to visit heavy equipment dealerships, where he assists

  his brother compare prices to equipment available in other areas, or to help his brother evaluate

  whether to buy or sell heavy equipment, or to vacation.

         7.      Fred Nekouee stayed at the Hampton Inn which forms the basis of this lawsuit on

  February 4, 2019 with a checkout on February 5, 2019.

         8.      Fred Nekouee requested an accessible room.

         9.      Fred Nekouee stayed in accessible room 127 at the Hampton Inn.

         10.     Due to the barriers to access Fred Nekouee encountered at the Hampton Inn, Fred

  Nekouee is deterred from visiting the Hampton Inn to avail himself of the goods and services

  offered to the public there.

         11.     Fred Nekouee visited the Longmont area near the Hampton Inn in early August

  2018 and again on September 29, 2018 through October 3, 2018 to attend a heavy equipment

  auction, and he visited Rocky Mountain National Park on October 2, 2018.

         12.      The Plaintiff returned to the Longmont area near the Hampton Inn on February 3-

  6, 2019 and again on May 7-10, 2019.

         13.      Fred Nekouee attended a heavy equipment auction on May 8, 2019 in Longmont,

  Colorado.



                                                   2
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 3 of 28




          14.     The Plaintiff returned to the Longmont-Louisville area and visited the Hampton

  Inn on October 1, 2019, but upon observation that barriers to access at the property had not been

  removed, he decided not to stay at this Hampton Inn on his October 2019 visit.

          15.      The Plaintiff plans to return to the Longmont-Louisville area in December 2019

  or March 2020 to attend a heavy equipment auction and to vacation.

          16.     Hampton Inn is close to the heavy equipment auction and dealerships he visits, and

  it is a good hotel location from which to make day trips to Rocky Mountain National Park.

          17.     The Plaintiff likes to stay at moderately-priced hotels like Hampton Inn.

          18.    The Plaintiff plans to return to the Hampton Inn again if the barriers to access are

  removed.

          19.    The Plaintiff has encountered architectural barriers at the subject property.

          20.    The barriers to access that the Plaintiff encountered at the property have endangered

  his safety, impaired his ability or those accompanying him to park a vehicle, and have impaired

  his ability to access the property.

          21.    The Plaintiff’s need to use a wheelchair limits his mobility when surfaces are not

  nearly flat.

          22.    The Plaintiff cannot move up steep inclines or down steep slopes in his wheelchair

  because he lacks the strength and also risks tipping his wheelchair backwards or forwards.

          23.    The Plaintiff encountered and observed barriers to access in the parking lot and

  walking surfaces, lobby restrooms, accessible guestroom 127, the restroom in the accessible room

  127, and the pool and fitness areas of the Hampton Inn.

          24.    The Plaintiff encountered and observed barriers to access in the men’s restroom in

  the lobby.



                                                   3
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 4 of 28




         25.     The cross slope of the walking surface to the left of the main entrance (oriented as

  one faces the entrance) to the Hampton Inn is steeper than 1:48 and steeper than 3.1%.

         26.     In the parking lot, the parking space for disabled patrons to the left of the main

  entrance to the Hampton Inn (oriented as one faces the main entrance) has a running slope steeper

  than 1:48 and steeper than 3.1%.

         27.     The Plaintiff is deterred from visiting the Hampton Inn because of the difficulties

  he will experience there until the property is made accessible to him in a wheelchair.

         28.     During his October 2019 visit to the Longmont-Louisville area, Fred Nekouee

  returned to the Hampton Inn, and he observed and encountered barriers to access that he had

  encountered before in the parking lot, access aisles and walkways, and barriers to access had not

  been removed. Due to such barriers to access, Fred Nekouee is deterred from staying at the

  Hampton Inn.

         29.     Defendant owns, leases, leases to, or operates a place of public accommodation (an

  inn, hotel, motel, or other place of lodging) as defined by the ADA, 42 U.S.C. § 12181(7)(A), and

  the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104, the Hampton Inn.

         30.     Hampton Inn is a place of public accommodation.

         31.     Defendant is responsible for complying with the obligations of the ADA.

         32.     Fred Nekouee has a realistic, credible, existing and continuing threat of

  discrimination from the Defendant’s non-compliance with the ADA with respect to this property

  as described but not necessarily limited to the allegations in paragraph 38 of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  in violation of the ADA by the Defendant.

         33.     Fred Nekouee desires to visit the Hampton Inn not only to avail himself of the goods



                                                   4
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 5 of 28




  and services available at the property but to assure himself that this property is in compliance with

  the ADA so that he and others similarly situated will have full and equal enjoyment of the property

  without fear of discrimination.

         34.      The Defendant has discriminated against the individual by denying him access to,

  and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

  accommodations of the building, as prohibited by 42 U.S.C. § 12182 et seq.

         35.      The Defendant has discriminated, and is continuing to discriminate, against the

  Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

  1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of

  $500,000 or less).

         36.       Preliminary inspections of the Hampton Inn show that ADA violations exist.

         37.       Physical conditions at the Hampton Inn are accurately described in each romanette

  (i) of each lettered subparagraph of paragraph 38 below.

         38.       The ADA violations that Fred Nekouee personally encountered or observed at the

  Hampton Inn include, but are not limited to:

          WALKING SURFACES AND PARKING

               a. (i) In the parking lot, there are no parking spaces with a sign with the term “van
         accessible.” (ii) In the parking area shown in the photograph below, there are no parking

         spaces with a sign with the term “van accessible,” in violation of Federal Law 2010,

         ADAAG §§ 208.2.4 and 502.6. (iii) The Plaintiff observed this lack of van accessible

         signage, and it made it difficult for him to find an accessible parking space. (iv) The action

         required to install van accessible signage is easily accomplishable and able to be carried

         out without much difficulty or expense.


                                                    5
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 6 of 28




           b. (i) In the parking lot to the left of the main entrance to the Hampton Inn (oriented
        as one faces the main entrance), the left parking space for disabled patrons (oriented as one

        faces the building) shown in the photograph under subparagraph (a) above has a running

        slope steeper than 1:48 and steeper than 3.1%. (ii) The running slope of this parking space

        is steeper than 1:48 and is as steep as about 1:25.6 (3.9%), in violation of Federal Law

        2010, ADAAG 502.4. (iii) The Plaintiff encountered the running slope of this parking

        space in his wheelchair, and it made his wheelchair unstable. (iv) The action required to

        reduce the running slope of this parking space for disabled patrons is easily accomplishable

        and able to be carried out without much difficulty or expense.

           c. (i) In the parking lot to the left of the main entrance to the Hampton Inn (oriented
        as one faces the main entrance), the left parking space for disabled patrons (oriented as one

        faces the building) shown in the photograph under subparagraph (a) above has a cross slope

                                                  6
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 7 of 28




        steeper than 1:48 and steeper than 3.1%. (ii) The cross slope of this parking space is

        steeper than 1:48 and is as steep as about 1:26.3 (3.8%), in violation of Federal Law 2010,

        ADAAG § 502.4. (iii) The Plaintiff encountered the cross slope of this parking space in

        his wheelchair, and it made his wheelchair unstable. (iv) The action required to reduce

        the cross slope of this parking space for disabled patrons is easily accomplishable and able

        to be carried out without much difficulty or expense.

           d. (i) In the parking lot to the right of the main entrance (oriented as one faces the
        main entrance), the parking space for disabled patrons shown in the photograph below has

        a change in level of more than 0.5 inches. (ii) This parking space for disabled patrons has

        a change in level of more than 0.5 inches and a change in level of greater than about 1 inch,

        in violation of Federal Law 2010, ADAAG §§ 502.4 and 303.3. (iii) The Plaintiff

        encountered this change of level in his wheelchair, and he required assistance to move out

        of the depression in the surface. (iv) The action required to reduce the change in level in

        this parking space for disabled patrons is easily accomplishable and able to be carried out

        without much difficulty or expense.




                                                  7
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 8 of 28




           e. (i) In the parking lot, the running slope of the front section (closer to the sidewalk)
        of the access aisle to the right of the main entrance (oriented as one faces the entrance) has

        a running slope steeper than 1:48 and steeper than 3.1%. (ii) The running slope of the

        front section of this access aisle shown in the photograph below is steeper than 1:48 and is

        as steep as about 1:27.8 (3.6%), in violation of Federal Law 2010, ADAAG § 502.4. (iii)

        While moving in his wheelchair, the Plaintiff encountered this running slope in this access

        aisle, and it made his wheelchair unstable and made it difficult for him to ascend the

        walkway toward the access ramp. (iv) The action required to reduce the running slope of

        this access aisle is easily accomplishable and able to be carried out without much difficulty

        or expense.




                                                  8
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 9 of 28




           f. (i) The cross slope of the walking surface toward the hotel side door is steeper than
        1:48 and steeper than 3.1%. (ii) The cross slope of the walking surface toward the hotel

        side door is steeper than 1:48 and is as steep as about 1:27 (3.7%), in violation of Federal

        Law 2010, ADAAG § 403.3.           (iii) While moving in his wheelchair, the Plaintiff

        encountered the cross slope of this walking surface, and it made his wheelchair unstable.

        (iv) The action required to reduce the cross slope of this walking surface is easily

        accomplishable and able to be carried out without much difficulty or expense.

           g. (i) The cross slope of the walking surface to the left of the main hotel entrance
        (oriented as one faces the main entrance) is steeper than 1:48 and steeper than 3.1%. (ii)

                                                 9
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 10 of 28




         The cross slope of the walking surface to the left of the main hotel entrance (oriented as

         one faces the main entrance) is steeper than 1:48 and is as steep as about 1:18.2 (5.5%), in

         violation of Federal Law 2010, ADAAG § 403.3. (iii) The Plaintiff encountered this steep

         cross slope of this walking surface while moving in his wheelchair, and the cross slope

         made his wheelchair unstable. (iv) The action required to reduce the cross slope of this

         walking surface is easily accomplishable and able to be carried out without much difficulty

         or expense,

            h. (i) The running slope of the access ramp in to the right of the main hotel entrance
         (oriented as one faces the main entrance) shown in the photographs below is steeper than

         1:12 and steeper than 9.4%. (ii) The running slope of this access ramp is steeper than 1:12

         and steeper than 11%, in violation of Federal Law 2010, ADAAG § 405.2. (iii) Due to

         this steep running slope of this access ramp, the Plaintiff required assistance to ascend and

         descend this access ramp while moving in his wheelchair, and this steep running slope

         made his wheelchair unstable. (iv) The action required to reduce the running slope of this

         access ramp is easily accomplishable and able to be carried out without much difficulty or

         expense.




                                                  10
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 11 of 28




            i.    (i) The access ramp shown in the photographs in subparagraph (h) above does

         not have a landing at the top of the ramp run. (ii) The access ramp shown in the

         photographs below subparagraph (h) above does not have a landing at the top of the ramp


                                               11
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 12 of 28




         run, in violation of Federal Law 2010, ADAAG §§ 405.7 and 405.7.1. (iii) The Plaintiff

         encountered this access ramp while moving in his wheelchair, and the lack of a landing at

         the top of this ramp made maneuvering toward the entrance very difficult and made his

         wheelchair unstable, and he required assistance to move toward the entrance in his

         wheelchair. (iv) The action required to make a landing at the top of this access ramp is

         easily accomplishable and able to be carried out without much difficulty or expense.

            j. (i) The slope of the curb sides or flares of the access ramp shown in the photograph
         in subparagraph (a) above, are steeper than 1:10 (10%) and steeper than 11%. (ii) The

         slope of these curb ramp sides or flares are steeper than 1:10 (10%) and steeper than 18%,

         in violation of Federal Law 2010, ADAAG § 406.3. (iii) The Plaintiff encountered these

         curb ramp sides to this access ramp and he had difficulty maneuvering his wheelchair to

         avoid overturning his wheelchair on their steep slopes. (iv) The action required to reduce

         the slope of these curb ramp sides is easily accomplishable and able to be carried out

         without much difficulty or expense.

            k. (i) The access ramp shown in the photograph in subparagraph (a) above does not
         have a landing at the top of the ramp run. (ii) The access ramp shown in the photograph

         in subparagraph (a) above does not have a landing at the top of the ramp run, in violation

         of Federal Law 2010, ADAAG §§ 405.7 and 405.7.1. (iii) The Plaintiff encountered this

         access ramp while moving in his wheelchair, and the lack of a landing at the top of this

         ramp made maneuvering toward the entrance very difficult and made his wheelchair

         unstable, and he required assistance to move toward the entrance in his wheelchair. (iv)

         The action required to make a landing at the top of this access ramp is easily

         accomplishable and able to be carried out without much difficulty or expense.


                                                 12
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 13 of 28




            l.   (i) The access ramp to the left of the main entrance (oriented as one faces the

         entrance) shown in the photograph below does not have a landing at the top of the ramp

         run. (ii) This access ramp does not have a landing at the top of the ramp run, in violation

         of Federal Law 2010, ADAAG §§ 405.7 and 405.7.1. (iii) The Plaintiff encountered this

         access ramp while moving in his wheelchair, and the lack of a landing at the top of this

         ramp made maneuvering toward the entrance very difficult and made his wheelchair

         unstable, and he required assistance to move toward the entrance in his wheelchair. (iv)

         The action required to make a landing at the top of this access ramp is easily

         accomplishable and able to be carried out without much difficulty or expense.




            m. (i) The transition from the access aisle serving the parking spaces for disabled
         patrons to the walking surface on the right side of the main entrance (oriented as one faces

         the entrance) has a change of level greater than 0.5 inches. (ii) The transition from this

         access aisle to this walking surface has a change of level greater than 0.5 inches and as

         steep as about 1 inch, in violation of Federal Law 2010, ADAAG §§ 303.3 and 405.4. (iii)

                                                  13
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 14 of 28




         While moving in his wheelchair, the Plaintiff encountered this change of level, and it

         stopped the forward movement of his wheelchair. The Plaintiff required assistance to

         move his wheelchair over this change of level. (iv) The action required to reduce this

         change of level is easily accomplishable and able to be carried out without much difficulty

         or expense.

            LOBBY COUNTER

            n. (i) The counter surface in the lobby is higher than 36 inches above the floor. (ii)
         The counter surface in the lobby is higher than 36 inches above the finish floor and as high

         as about 45 inches above the finish floor, and a portion of the counter that is 36 inches high

         maximum above the finish floor is not provided, in violation of Federal Law 2010,

         ADAAG § 904.4.1. (iii) Due to the height of the counter surface above the floor, the

         Plaintiff had difficulty looking at paperwork on the counter and could not read the screen

         on the card reader on the counter from his wheelchair. (iv) The action required to provide

         a portion of the counter surface in the lobby that is 36 inches long minimum and 36 inches

         high maximum above the finish floor is easily accomplishable and able to be carried out

         without much difficulty or expense.

            MEN’S RESTROOM IN THE LOBBY

            o.    (i) The force needed to open the door to the men’s restroom in the lobby is more

         than 5 pounds. (ii) The force required to open this door is about 10 pounds and more than

         the maximum allowed force of 5 pounds (22.2 N), pertaining to the continuous application

         of force necessary to fully open a door, in violation of Federal Law 2010, ADAAAG §

         404.2.9. (iii) The Plaintiff encountered this door in his wheelchair, and due to the force

         necessary to open this door, he required assistance to open this door. (iv) The action


                                                   14
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 15 of 28




         required to reduce the force necessary to open this door is easily accomplishable and able

         to be carried out without much difficulty or expense.

             p. (i) In the men’s restroom in the lobby, the accessible toilet stall is less than 60
         inches wide. (ii) This accessible toilet stall is only about 33 inches wide since it is blocked

         by the side panel of the sink and is less than the required width of 60 inches, in violation

         of Federal Law 2010, ADAAG §§ 604.8.1 and 304.3. (iii) Due to the location of the sink

         in the accessible toilet compartment, the Plaintiff could not reach the flush control on the

         toilet from his wheelchair.      (iv) The action required to provide an accessible toilet

         compartment that is 60 inches wide minimum is easily accomplishable and able to be

         carried out without much difficulty or expense.

             q. (i) In the men’s restroom in the lobby, the rear wall grab bar is less than 36 inches
         long. (ii) This rear wall grab bar is less than 36 inches long and is only about 24 inches

         long, in violation of Federal Law 2010, ADAAG § 604.5.2. (iii) Due to the short length

         of this rear wall grab bar, the Plaintiff had difficulty using the rear wall grab bar to transfer

         himself from his wheelchair to the toilet. (iv) The action required to install a rear wall

         grab bar that is 36 inches long minimum is easily accomplishable and able to be carried

         out without much difficulty or expense.

             r. (i) In the men’s restroom in the lobby, the side wall grab bar does not extend at least
         54 inches from the rear wall. (ii) This side wall grab bar does not extend the required

         minimum of 54 inches from the rear wall and only extends about 48 inches from the rear

         wall, in violation of Federal Law 2010, ADAAG § 604.5.1. (iii) Due to the lack of proper

         extension from the rear wall, the Plaintiff had difficulty using this side wall grab bar to

         transfer himself from his wheelchair to the toilet and back again. (iv) The action required


                                                    15
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 16 of 28




         to install a side wall grab bar of proper length that extends a minimum of 54 inches from

         the rear wall is easily accomplishable and able to be carried out without much difficulty or

         expense.

            s. (i) In the men’s restroom in the lobby, the centerline of the toilet paper dispenser
         is not between 7 and 9 inches from the front of the toilet. (ii) The centerline of this toilet

         paper dispenser is not located between 7 and 9 inches from the front of the toilet, in

         violation of Federal Law 2010, ADAAG § 604.7. (iv) The action required to relocate this

         toilet paper dispenser is easily accomplishable and able to be carried out without much

         difficulty or expense.

            t.   (i) In the men’s restroom in the lobby, the paper towel dispenser outlet is higher

         than 48 inches above the floor. (ii) This paper towel dispenser outlet is higher than 48

         inches above the finish floor and outside of the reach range of an individual in a wheelchair,

         in violation of Federal Law 2010, ADAAG § 308.2.1. (iii) The Plaintiff tried but could

         not reach a clean paper towel from this dispenser’s outlet due to its height above the floor.

         (iv) The action required to relocate this paper towel dispenser is easily accomplishable and

         able to be carried out without much difficulty or expense.

            u. (i) In the men’s restroom in the lobby, the coat hook is higher than 48 inches above
         the floor. (ii) This coat hook is higher than 48 inches above the floor and is as high as

         about 70 inches above the finish floor and outside of the reach range of an individual in a

         wheelchair, in violation of Federal Law 2010, ADAAG § 603.4. (iii) The Plaintiff

         observed the height of this coat hook above the floor and outside of his reach range from

         his wheelchair, and it deters him from wanting to stay at the Hampton Inn.




                                                   16
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 17 of 28




            BREAKFAST AREA

            v. (i) In the breakfast area, the dispenser keys to the juice machine, the water
         dispenser lever, the waffle maker handle, and the basket for oranges are all higher than 48

         inches above the floor. (ii) In the breakfast area, the dispenser keys to the juice machine,

         the water dispenser lever, the waffle maker handle, the basket for oranges, and the top most

         container for pastries are all higher than 48 inches above the finish floor and outside of the

         reach range of an individual in a wheelchair, in violation of Federal Law 2010, ADAAG §

         308.2.2. (iii) The Plaintiff tried but could not reach the dispenser keys to the juice machine

         to serve himself juice, the water dispenser lever to serve himself water, the waffle maker

         handle to make himself a waffle, the oranges, and the pastries due to their height above the

         floor. (iv) The action required to relocate or replace these dispensers and containers is

         easily accomplishable and able to be carried out without much difficulty or expense.

            ACCESSIBLE GUESTROOM 127

            w. (i) The force needed to open the door to accessible guestroom 127 is more than 5
         pounds. (ii) The force required to open this door exceeds the maximum allowed force of

         5 pounds (22.2 N) and is about 12 pounds, pertaining to the continuous application of force

         necessary to fully open a door, in violation of Federal Law 2010, ADAAAG § 404.2.9.

         (iii) The Plaintiff encountered this door in his wheelchair, and due to the force necessary

         to open this door, he required assistance to open this door. (iv) The action required to

         reduce the force necessary to open this door is easily accomplishable and able to be carried

         out without much difficulty or expense.

            x. (i) In accessible guestroom 127, the security latch for the entrance door is higher
         than 48 inches above the floor. (ii) This security latch is higher than 48 inches above the


                                                   17
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 18 of 28




         finish floor and is as high as about 60 inches above the finish floor, in violation of Federal

         Law 2010, ADAAG § 308.2.2. (iii) Due to its height above the floor, the Plaintiff tried

         but could not close this security latch. (iv) The action required to lower this security latch

         is easily accomplishable and able to be carried out without much difficulty or expense.

            y. (i) The time for the entrance door to accessible guestroom 127 to close from an
         open position of 90 degrees to 12 degrees from the latch is less than 5 seconds. (ii) The

         time for the entrance door to accessible guestroom 127 to close from an open position of

         90 degrees to 12 degrees from the latch is less than 5 seconds and about 3 seconds, in

         violation of Federal Law 2010, ADAAG § 404.2.8.1. (iii) The Plaintiff encountered this

         condition while moving in his wheelchair, and due to the short elapsed time for this door

         to close from an open position of 90 degrees, the Plaintiff required assistance to enter this

         room.    (iv) The action required to adjust the closing time of this door is easily

         accomplishable and able to be carried out without much difficulty or expense.

            z.     (i) In accessible guestroom 127, the operation of the window latch requires tight

         grasping, pinching, or twisting of the wrist. (ii) The operation of this window latch

         requires tight grasping, pinching, or twisting of the wrist, in violation of Federal Law 2010,

         ADAAG § 309.4. (iii) The Plaintiff tried but could not operate this window latch with a

         closed fist or loose grip. (iv) The action required to replace this window latch is easily

         accomplishable and able to be carried out without much difficulty or expense.

            aa.     (i) In accessible guestroom 127, the iron holder for the iron in the wardrobe is

         installed higher than 48 inches above the floor. (ii) This iron holder for the iron is installed

         higher than 48 inches above the finish floor and as high as about 55 inches above the finish

         floor and outside of the reach range of an individual in a wheelchair, in violation of Federal


                                                   18
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 19 of 28




         Law 2010, ADAAG § 308.2. (iii) From his wheelchair, the Plaintiff tried but could not

         reach this iron. (iv) The action required to lower the iron holder is easily accomplishable

         and able to be carried out without much difficulty or expense.

            bb. (i) In accessible guestroom 127, the light switch near the entrance door is higher
         than 48 inches above the floor. (ii) This light switch is higher than 48 inches above the

         finish floor and is about 51 inches above the finish floor, outside of the reach range of an

         individual in a wheelchair, in violation of Federal Law 2010, ADAAG § 308.2. (iii) The

         Plaintiff tried but could not operate this light switch from his wheelchair. (iv) The action

         required to relocate this light switch is easily accomplishable and able to be carried out

         without much difficulty or expense.

            cc. (i) In accessible guestroom 127, the night stand light switch, the keys to operate
         the microwave, and the low end of the drapery rod pull are all higher than 48 inches above

         the floor. (ii) This night stand light switch, the keys to operate the microwave, and the

         low end of the drapery rod pull are all higher than 48 inches above the finish floor, in

         violation of Federal Law 2010, ADAAG § 308.2. (iii) The Plaintiff tried but could not

         reach these items due to their height above the floor. (iv) The action required to relocate,

         replace, or extend these items is easily accomplishable and able to be carried out without

         much difficulty or expense.

            RESTROOM IN ACCESSIBLE GUESTROOM 127

            dd. (i) In the restroom in accessible guestroom 127, the toilet paper dispenser
         centerline is not between 7 and 9 inches from the front of the toilet. (ii) The toilet paper

         dispenser centerline is not between 7 and 9 inches from the front of the toilet and is about

         5 inches from the front of the toilet, in violation of Federal Law 2010, ADAAG § 604.7.


                                                  19
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 20 of 28




         (iii) Due to the location of this toilet paper dispenser, The Plaintiff could not reach toilet

         paper from a normal sitting position on the toilet. (iv) The action required to relocate this

         toilet paper dispenser is easily accomplishable and able to be carried out without much

         difficulty or expense.

            ee. (i) In accessible guestroom 127, the restroom door pull side maneuvering
         clearance in a front approach beyond the latch and parallel to the doorway is less than 18

         inches. (ii) This restroom door pull side maneuvering clearance in a front approach

         beyond the latch and parallel to the doorway is less than 18 inches and is only about 4

         inches, in violation of Federal Law 2010, ADAAG § 404.2.4. (iii) Due to this lack of pull

         side maneuvering clearance, the Plaintiff required assistance to open this door.

            ff.   (i) In the restroom in accessible guestroom 127, a shower spray unit with a hose

         that can be used both as a fixed-position shower head and as a hand-held shower is not

         provided. (ii) In this restroom, a shower spray unit with a hose that can be used both as a

         fixed-position shower head and as a hand-held shower is not provided, in violation of

         Federal Law 2010, ADAAG§ 607.6. (iii) The Plaintiff could not reach or adjust the fixed

         shower head in this restroom. (iv) The action required to install a shower spray unit with

         a hose that can be used both as a fixed-position shower head and as a hand-held shower is

         easily accomplishable and able to be carried out without much difficulty or expense.

            gg. (i) In the restroom in accessible guestroom 127, a permanent seat at the head end
         of the bathtub or a removable in-tub seat capable of secure placement is not provided. (ii)

         A permanent seat at the head end of the bathtub or a removable in-tub seat capable of secure

         placement is not provided in this restroom, in violation of Federal Law 2010, ADAAG §§

         607.3 and 610.2. (iii) Due to the lack of a seat, among other things, the Plaintiff required


                                                   20
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 21 of 28




         assistance to bathe. (iv) The action required to install a proper seat in this bathtub is easily

         accomplishable and able to be carried out without much difficulty or expense.

             hh. (i) In the restroom in accessible guestroom 127, the end of the horizontal grab bar
         on the rear wall of the bathtub is more than 12 inches from the control end wall. (ii) The

         end of the horizontal grab bar on the rear wall of the bathtub is more than 12 inches from

         the control end wall and is about 19 inches from the control end wall, in violation of Federal

         Law 2010, ADAAG § 607.4.2.1. (iii) The location of this horizontal grab bar made it very

         difficult for the Plaintiff to use it to position himself in the bathtub. (iv) The action

         required to relocate this horizontal grab bar is easily accomplishable and able to be carried

         out without much difficulty or expense.

             ii.   (i) In the restroom in accessible guestroom 127, the water control valve for the

         bathtub is not located between the centerline and the open side of the bathtub. (ii) This

         water control valve for the bathtub is not located between the centerline and the open and

         wide side of the bathtub, in violation of Federal Law 2010, ADAAG §§ 607.5 and 608.5.

         (iii) The Plaintiff tried but could not operate this water control valve from his wheelchair

         outside of the bathtub. (iv) The action required to relocate this water control valve is easily

         accomplishable and able to be carried out without much difficulty or expense.

             jj. (i) In the restroom of accessible guestroom 127, the toilet area is less than 60
         inches wide. (ii) This toilet area or compartment is less than 60 inches wide and is only

         about 37 inches wide, in violation of Federal Law 2010, ADAAG §§ 604.8.1 and 304.3.

         (iii) Due to the width of the toilet compartment, the Plaintiff could not reach the flush

         control from his wheelchair. (iv) The action required to increase the width of this toilet

         compartment is easily accomplishable and able to be carried out without much difficulty


                                                   21
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 22 of 28




         or expense.

             kk.(i) In the restroom in accessible guestroom 127, the rear wall grab bar is less than
         36 inches long. (ii) This rear wall grab bar is less than 36 inches long and only about 24

         inches long, in violation of Federal Law 2010, ADAAG § 604.5.2. (iii) Due to its location

         and short length, the Plaintiff had difficulty using this rear wall grab bar to transfer himself

         form his wheelchair to the toilet. (iv) The action required to replace this rear wall grab

         bar is easily accomplishable and able to be carried out without much difficulty or expense.

             ll.   (i) In the restroom in accessible guestroom 127, the top gripping surface of the

         grab bar above the bath controls is higher than 36 inches above the floor. (ii) The top

         gripping surface of the grab bar above the bathtub controls is higher than 36 inches above

         the finish floor, in violation of Federal Law 2010, ADAAG § 609.4. (iii) Due to the height

         of the gripping surface of this grab bar above the floor, the Plaintiff had difficulty using

         this grab bar. (iv) The action required to relocate this grab bar is easily accomplishable

         and able to be carried out without much difficulty or expense.

             POOL AREA

             mm.           (i) The elapsed time for the entrance door to the pool area to close from

         an open position of 90 degrees to 12 degrees from the latch is less than 5 seconds. (ii) The

         elapsed time for this door to close from an open position of 90 degrees to 12 degrees from

         the latch is about 3 seconds and less than 5 seconds, in violation of Federal Law 2010,

         ADAAG § 404.2.8.1. (iii) The Plaintiff encountered this door, and due to the short time

         it took to close, he required assistance to enter the pool area. (iv) The action required to

         adjust the door closer is easily accomplishable and able to be carried out without much

         difficulty or expense.


                                                   22
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 23 of 28




            nn. (i) The entrance to the pool area does not have signage with the International
         Symbol of Accessibility. (ii) The entrance to the pool area does not have signage with the

         International Symbol of Accessibility, in violation of Federal Law 2010, ADAAG §§ 216.6

         and 703.7.2.1. (iii) The Plaintiff observed the lack of signage with the International

         Symbol of Accessibility at the entrance to the pool, and it deters him from visiting Hampton

         Inn.   (iv) The action required to install signage with the International Symbol of

         Accessibility at the entrance to the pool is easily accomplishable and able to be carried out

         without much difficulty or expense.

            oo.    (i) The force needed to open the door to the pool area is more than 5 pounds.

         (ii) The force required to open this door exceeds the maximum allowed force of 5 pounds

         (22.2 N) and is about 8 pounds, pertaining to the continuous application of force necessary

         to fully open a door, in violation of Federal Law 2010, ADAAAG § 404.2.9. (iii) The

         Plaintiff encountered this door in his wheelchair, and due to the force necessary to open

         this door, he had difficulty opening this door. (iv) The action required to reduce the force

         necessary to open this door is easily accomplishable and able to be carried out without

         much difficulty or expense.

            pp. (i) In the pool area, the wall-mounted phone is higher than 48 inches above the
         floor. (ii) This phone is as high as about 58 inches above the finish floor and higher than

         48 inches above the finish floor and outside of the reach range of an individual in a

         wheelchair, in violation of Federal Law 2010, ADAAG § 308.2. (iii) The Plaintiff

         observed the height of this phone above the floor and above his reach range, and it deters

         him from staying at the Hampton Inn. (iv) The action required to relocate this phone is

         easily accomplishable and able to be carried out without much difficulty or expense.


                                                  23
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 24 of 28




            LAUNDRY

            qq. (i) The elapsed time for the entrance door to the laundry to close from an open
         position of 90 degrees to 12 degrees from the latch is less than 5 seconds. (ii) The elapsed

         time for this door to close from an open position of 90 degrees to 12 degrees from the latch

         is about 3 seconds and less than 5 seconds, in violation of Federal Law 2010, ADAAG §

         404.2.8.1. (iii) The Plaintiff encountered this door, and due to the short time it took to

         close, he required assistance to enter the laundry. (iv) The action required to adjust the

         door closer is easily accomplishable and able to be carried out without much difficulty or

         expense.

            FITNESS CENTER

            rr.     (i) In the fitness center, the clear floor space between the treadmills is less than

         30 inches. (ii) The clear floor space between these treadmills is less than 30 inches, in

         violation of Federal Law 2010, ADAAG § 305. (iii) The Plaintiff could not maneuver this

         wheelchair between the treadmills due to the lack of adequate clear floor space. (iv) The

         action required to provide 30 inches of clear floor space between pieces of equipment and

         to put in place a written policy to this effect is easily accomplishable and able to be carried

         out without much difficulty or expense.

            ss. (i) In the fitness center, the entrance door pull side maneuvering clearance in a
         front approach perpendicular to the doorway is less than 60 inches. (ii) The entrance door

         pull side maneuvering clearance in a front approach perpendicular to the doorway is less

         than 60 inches since it is blocked by the weight rack and is only about 44 inches, in

         violation of Federal Law 2010, ADAAG § 404.2.4. (iii) Due to this lack of maneuvering

         clearance space, the Plaintiff required assistance to exit the fitness center. (iv) The action


                                                   24
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 25 of 28




          required to relocate the weight rack and to put in place a written policy to provide adequate

          door pull side maneuvering clearance is easily accomplishable and able to be carried out

          without much difficulty or expense.

                SIDE EXIT DOORS

                tt.     (i) The force needed to open the side exit doors is more than 5 pounds. (ii) The

          force required to open these doors exceeds the maximum allowed force of 5 pounds (22.2

          N) and is more than about 11 pounds, pertaining to the continuous application of force

          necessary to fully open a door, in violation of Federal Law 2010, ADAAAG § 404.2.9.

          (iii) The Plaintiff encountered these doors in his wheelchair, and due to the force necessary

          to open this door, he required assistance to open these doors. (iv) The action required to

          reduce the force necessary to open these doors is easily accomplishable and able to be

          carried out without much difficulty or expense.


          39.         All of the foregoing violations are also violations of the 1991 Americans with

   Disability Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,

   as promulgated by the U.S. Department of Justice.

          40.         The discriminatory violations described in paragraph 38 are not an exclusive list of

   the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s places of

   public accommodation in order to photograph and measure all of the discriminatory acts violating

   the ADA and all of the barriers to access and to determine all of the areas of non-compliance with

   the Americans with Disabilities Act to which he was denied access.

          41.         The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied the benefits of services, programs and activities of the

   Defendant’s building and its facilities, and have otherwise been discriminated against and damaged

                                                       25
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 26 of 28




   by the Defendant because of the Defendant’s ADA violations, as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein.

          42.     Defendant has discriminated against the individual by denying individuals access

   to the full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

   discriminate against the Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

          43.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

   Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

   warranted.

          44.     Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

   fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR

   36.505.

          45.     Defendant is required to remove the existing architectural barriers to the physically

   disabled when such removal is readily achievable for its place of public accommodation that have

   existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an

   alteration to Defendant’s place of public accommodation since January 26, 1992, then the



                                                    26
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 27 of 28




   Defendant is required to ensure to the maximum extent feasible, that the altered portions of the

   facility are readily accessible to and useable by individuals with disabilities, including individuals

   who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facility is one which was

   designed and constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR

   36.401, then the Defendant’s facility must be readily accessible to and useable by individuals with

   disabilities as defined by the ADA.

          46.     Notice to Defendant is not required as a result of the Defendant’s failure to cure the

   violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.


          47.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff injunctive relief, including an order to require the Defendant to alter the Hampton Inn and

   the parking lot, access aisles and walkways along the accessible route, to make those facilities

   readily accessible and useable to the Plaintiff and all other persons with disabilities as defined by

   the ADA; or by closing the facilities until such time as the Defendant cures its violations of the

   ADA.


          WHEREFORE, Plaintiff respectfully requests:


                  a.      That the Court issue a Declaratory Judgment that determines that the

          Defendant at the commencement of the subject lawsuit is in violation of Title III of the

          Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.


                  b.      Injunctive relief against the Defendant including an order to make all readily

          achievable alterations to the facility; or to make such facility readily accessible to and

                                                    27
Case 1:19-cv-03038-DDD-NYW Document 1 Filed 10/24/19 USDC Colorado Page 28 of 28




          usable by individuals with disabilities to the extent required by the ADA; and to require

          the Defendant to make reasonable modifications in policies, practices or procedures, when

          such modifications are necessary to afford all offered goods, services, facilities, privileges,

          advantages or accommodations to individuals with disabilities; and to take such steps that

          may be necessary to ensure that no individual with a disability is excluded, denied services,

          segregated or otherwise treated differently than other individuals because of the absence of

          auxiliary aids and services.


                  c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42

          U.S.C. § 12205, 28 U.S.C. § 1920, 42 U.S.C. § 2000e-5(k), and 42 U.S.C. § 12117(a).


                  d.      Such other relief as the Court deems just and proper, and/or is allowable

          under Title III of the Americans with Disabilities Act.


                               DESIGNATION OF PLACE OF TRIAL

          Plaintiff, Fred Nekouee, by and through his undersigned counsel, hereby designates

   Denver, Colorado as the place of trial for this action.


                                             Respectfully submitted,

                                               s/Robert J. Vincze_____
                                               Robert J. Vincze (CO #28399)
                                               Law Offices of Robert J. Vincze
                                               PO Box 792
                                               Andover, Kansas 67002
                                               Phone: 303-204-8207
                                               Email: vinczelaw@att.net

                                               Attorney for Plaintiff Fred Nekouee




                                                    28
